Case 1:19-cv-00007-CBA-VMS Document 168 Filed 12/08/20 Page 1 of 2 PageID #: 8783




  December 8, 2020
                                                                              David B. Rivkin, Jr.
                                                                              direct dial: 202.861.1731
                                                                              drivkin@bakerlaw.com



  VIA ECF

  The Honorable Carol Bagley Amon
  United States District Judge
  U.S. District Court, Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

  Re:    Bartlett, et al. v. Société Générale de Banque au Liban S.A.L., et al.,
         Case No. 1:19-cv-00007 (CBA) (VMS)

  Dear Judge Amon:

      On behalf of Defendant Jammal Trust Bank SAL (“JTB”), we write to request permission to
  move for certification of an interlocutory appeal under 28 U.S.C. § 1292(b) of this Court’s
  November 25, 2020 motion to dismiss order (ECF No. 164). For the sake of judicial economy, we
  incorporate by reference all the reasons to certify an interlocutory appeal as set forth in the letter
  motion (ECF No. 167) filed by Banque Libano-Francaise SAL, and we plan to move for
  certification of an interlocutory appeal on the same grounds.

      We also request permission to move for a stay of discovery on the same grounds as set for in
  Banque Libano-Francaise SAL’s letter motion, which we incorporate by reference for the sake of
  judicial economy. Because JTB’s Motion for Substitution of Party, to Intervene, and to Dismiss
  Based on Subject Matter Jurisdiction and International Comity (ECF No. 163) should be granted,
  JTB intends to request a stay of discovery regarding JTB. JTB takes no position on a stay of
  proceedings as to any other party.
Case 1:19-cv-00007-CBA-VMS Document 168 Filed 12/08/20 Page 2 of 2 PageID #: 8784

  The Honorable Carol Bagley Amon
  December 8, 2020
  Page 2


  Sincerely,

  /s/ David B. Rivkin, Jr.

  David B. Rivkin, Jr.
  Counsel for Defendant Jammal Trust Bank SAL

  Cc: Counsel of Record via ECF
